Dismissed and Opinion Filed April 14, 2021




                                     In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                              No. 05-20-00261-CV

                  PRIME CELEBRATION, LLC, Appellant
                                 V.
                        ALLNET, INC., Appellee

               On Appeal from the 191st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-19-07386

                        MEMORANDUM OPINION
                Before Justices Osborne, Pedersen, III, and Nowell
                         Opinion by Justice Pedersen, III
      We reinstate this appeal. This appeal was abated on a suggestion of
bankruptcy. After receiving a motion to dismiss, we notified appellant, by letter
dated March 12, 2021, we would take no action until a proper rule 8.3 motion was
filed. Appellant has complied with our request and filed a motion asking for the
appeal to be reinstated and dismissed because the bankruptcy is complete.
      We grant appellant’s April 8, 2021 motion and dismiss this appeal.




200261f.p05                               /Bill Pedersen, III/
                                          BILL PEDERSEN, III
                                          JUSTICE
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

PRIME CELEBRATION, LLC,                      On Appeal from the 191st Judicial
Appellant                                    District Court, Dallas County, Texas
                                             Trial Court Cause No. DC-19-07386.
No. 05-20-00261-CV          V.               Opinion delivered by Justice
                                             Pedersen, III. Justices Osborne and
ALLNET, INC., Appellee                       Nowell participating.

      In accordance with this Court’s opinion of this date, we DISMISS this
appeal.

      We ORDER that appellee ALLNET, INC. recover its costs, if any, of this
appeal from appellant PRIME CELEBRATION, LLC.


Judgment entered this 14th day of April, 2021.




                                       –2–